                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION

TANNER CROOK,                                                                                PLAINTIFF
ADC #660328

v.                                     4:19CV00382-BRW-JTK

JODY WOODS, et al.                                                                      DEFENDANTS

                                                ORDER

        The Court finds that the interests of justice would be best served by transferring this case

to the United States District Court for the Western District of Arkansas. Venue would be

proper in the Western District, as Defendants are located there and the events complained of

allegedly occurred there. See 28 U.S.C. § 1406(a).1

        The Clerk of the Court is directed to immediately TRANSFER this case to the Western

District of Arkansas, Fayetteville Division, John Paul Hammerschmidt Federal Building, 35 East

Mountain Street, Suite 510, Fayetteville, AR 72701-5354.

        IT IS SO ORDERED this 12th day of June, 2019.



                                                         Billy Roy Wilson_________________
                                                         UNITED STATES DISTRICT JUDGE




        1
          “The district court of a district in which is filed a case laying venue in the wrong
division or district shall dismiss, or if it be in the interest of justice, transfer such case to any
district or division in which it could have been brought.” Id.
